UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7065


GERALD J. HOLMES,

                  Plaintiff – Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:02-cr-00823-PMD-1)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald J. Holmes, Appellant Pro Se.    Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald J. Holmes appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm the district court’s

order.      See United States v. Holmes, No. 2:02-cr-00823-PMD-1

(D.S.C. June 9, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     2